Holcomb, J.
(concurring)—I do not agree with, and see no need of, many of the observations and much of the controversial discussion contained in the prevailing opinion.
The state constitution, art. 1, § 11, contains the specific and positive inhibition:
*386“No public money or property shall be appropriated for or applied to any religious worship, exercise, or instruction.”
That is plain, simple and mandatory, and by it the legislature, school authorities and courts are bound. The school authorities are forbidden to apply any of the public money or property to any religious exercise or instruction. The curricula of the public educational institutions cannot be made to include any kind of religious worship, exercise, or instruction. The language is most comprehensive and argues itself.
For that sole and sufficient reason, I am bound to, and do, concur in the result.